Title: To John Adams from Oliver Wolcott, Jr., 4 April 1796
From: Wolcott, Oliver, Jr.
To: Adams, John



Sir
Treasury Department April 4th: 1796—

I have the honour to transmit herewith a Letter from the Comptroller of the Treasury dated the Second instant, with the Abstract required by the fourth section of the Act entitled “An Act relative to the Compensations of certain Officers employed in the Collection of the duties of Import and Tonnage” passed February 14th. 1795.—
I have the honour to be / With perfect respect / Sir, / Your Obedient Servant 

Oliv. Wolcott Jr.Secy of the Treasy